Citation Nr: 1439158	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-22 045	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction rests with the RO in Wichita, Kansas, from which the appeal was certified.  

In May 2011, the Veteran and his wife testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In April 2008, the Veteran submitted claims of entitlement to service connection for PTSD and bipolar disorder.  VA treatment records reflect diagnoses PTSD and bipolar disorder with severe psychosis.  Accordingly, the Board has characterized the Veteran's claim as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In October 2011, the Board remanded the Veteran's claim for additional development.  In pertinent part, the Board directed that the RO/VA Appeals Management Center (AMC) obtain the Veteran's service personnel records.  In addition, a September 2007 VA mental health psychosocial assessment indicates the Veteran served in the National Guard from 1984 to 1985.  A review of the evidence does not reveal that the Veteran's service personnel records are associated with the record, and the only period of service that has been verified is the Veteran's period of active duty service from July 1974 to July 1978.  Therefore, a remand is warranted to verify all periods of service and to fully comply with the Board's remand directives.

In addition, the Veteran underwent VA examination in March 2012 pursuant to the Board's remand.  However, the Board finds the examination and opinion inadequate for purposes of determining entitlement to service connection.  First, the Board notes that the VA examiner based the diagnosis of PTSD and positive nexus opinion on a reported stressor that occurred subsequent to the Veteran's separation from active duty.  In this respect, service connection for PTSD requires a link between current symptomatology and an in-service stressor.  Here, a January 2012 memorandum indicates the AMC only conceded the Veteran's generalized sense of fear involving his work with extremely volatile chemicals as a valid in-service stressor.  Moreover, the AMC found the Veteran's report concerning three fellow servicemen who were killed after his separation from service did not constitute a valid in-service stressor for purposes of service connection.  As such, the Board finds additional VA examination is warranted to determine whether the Veteran meets the criteria for a diagnosis of PTSD based solely on the verified in-service stressor.  Additionally, the Board notes that the VA examiner did not comment on the other psychiatric diagnoses rendered during the pendency of the appeal, namely, bipolar disorder with severe psychosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  As such, in order to satisfy VA's duty to assist, the Board finds remand is warranted in order to obtain clarification as to whether any acquired psychiatric disability, to include PTSD and bipolar disorder, is causally or etiologically related to active duty.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013). 

Further, the evidence indicates the Veteran has previously applied for disability benefits from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.      

Finally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2008 to the present for the Veteran.  In addition, the Veteran has indicated that VA physicians diagnosed bipolar disorder in 1997.  The current evidence includes VA treatment records dated since February 2007.  As such, the RO should obtain any outstanding VA treatment records dated prior to February 2007 from the VA Medical Center in Dallas, Texas.  

Accordingly, the case is REMANDED for the following actions:

1. Verify, with the Veteran's assistance, the character, type, and dates of his service, to include any National Guard service from 1984 to 1985.  

2. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2013) must be provided to the Veteran and his representative, who must then be afforded an opportunity to respond.

3. Contact the appropriate records depository to obtain all outstanding service personnel records and service treatment records.  The RO must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4. Obtain and associate with the record all VA treatment records dated prior to February 2007 and since December 2008 for the Veteran from the VA Medical Center in Dallas, Texas, and any other VA Medical Center where the Veteran has received treatment, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

5. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disability, to include PTSD and bipolar disorder.  The claims file, all electronic records, and a copy of this remand should be made available to the examiner, and any necessary diagnostic testing should be performed.  Based on a review of the evidence, the psychiatric evaluation, and with consideration of the lay evidence, the examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD based solely on the verified in-service stressor of fearing for his life while working around volatile chemicals.  The examiner is reminded that the Veteran's reported stressor concerning three fellow servicemen who were killed after his separation from service does not constitute a valid in-service stressor.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disability diagnosed during the pendency of the appeal had its onset during active duty or is otherwise causally or etiologically related to active duty.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychosis initially manifested within one year of the Veteran's separation from active duty in July 1978. 

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

6. Thereafter, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



